3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues Independent claims 1 and 11 have been amended to recite that upon determining the threshold amount of the predetermined number of content items has not been displayed, storage of the additional content item will stop and be resumed upon determining the threshold has been reached. The current amendments affect the storage in a way not disclosed by Wittle or the other reference of record (page 6). This argument is respectfully traversed.
	 Wittke with its fully incorporated by references discloses that in response to a threshold amount of the recorded content items/episodes has not been displayed/viewed, the program guide application modifies the series of recording instruction (e.g., cancels the series recording) based on amount of available storage remaining on the storage device (see include, but not limited to, figures 3, 8, 11-13, paragraphs 0038, 0061, 0119). Ellis discloses stop or cancel schedule for recording episode based on viewing status of recorded episodes based on no free space that is available on a storage device according to priority settings. In order to watch live, the user has to cancel playback of recorded/buffer content.  The user can watch the recorded content and deleting the recorded content after the recorded content has been viewed. Then, the schedule of recording for episodes in the series is recorded based on free space that is available in storage device (as a result of deleting content after the content has been viewed) – see include, but not limited to, figures 22, 38-40, 42, 51, paragraphs 0022, 0198, 0200, 0202, 0206, 0269, 0319, 0322, 0356). Thus, newly added limitation “not storing the additional content item of the series of sequentially ordered content items in the storage device” is read on not storing, as result of cancelation or stop recording) the content item of series of sequentially ordered in future/subsequent episodes of the series in the storage device as taught by Wittke and Ellis, and limitation “upon determining that the threshold mount of the predetermined number of content items has been displayed, resuming storing the additional content item of the series of sequentially ordered content items in the storage device” is read on upon determining that the threshold amount of the predetermined content items associated with threshold viewing progress and/or free space available after deleting content after the content has been displayed/viewed, recording the additional content item in future/subsequent episode of series.
	
	For the reasons given above, rejection of claims 1-6, 8-16, 18-20, 51-52 are discussed below.
 
Claims 7, 17, 21-50 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20, 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Wittke (US 20180063580) in view of either Ellis et al. (US 20020174430) or Mitsuji et al. US 8677430).
	Note: all documents that are directly or indirectly incorporated by references in their entireties in Wittke (see for example, paragraphs 0074, 0077, 0079, 0098, 0106) including US 20020174430 (hereinafter referred to as E430), US 7671892 are treated as part of the specification of Wittke (see for example, MPEP 2163.07 (b)). All documents that are fully incorporated by references in Ellis are treated as part of the specification of Ellis.

Regarding claim 1, Wittke discloses a computer-implemented method comprising: 
 	receiving a request to store a content item of a series of sequentially ordered content items (receiving a request to record a content item associated with an episode of series such as “Game of Thrones” of sequentially order of content items in episodes – see include, but are not limited to, figure 8, paragraphs 0042, 0045, paragraphs 0127-0128); 
 	determining, based on first user account data, whether the request is a new request for a first user account (determining, based on first user account data associated with user profile, whether the request is a new request for the first user account associated with user profile – see include, but are not limited to, figures 8-9, paragraphs 0042-0043, 0127-0128, 0117); 
	upon determining that the request is the new request for the first user account, storing a predetermined number of content items of the series of sequentially ordered content items in a storage device (in response to determining the request to store content is new request, storing a predetermined number of items such as new episode, subset of episodes, etc. of the services of sequentially ordered content items of episodes in a storage device 608- see include, but are not limited to, figures 1, 6, 8-9, paragraphs 0042-0043, 0048, 0128, 0117); 
	determining whether a threshold amount of the predetermined number of content items has been displayed on a device associated with the first user account (determining whether a threshold amount of the predetermined number of contents items has been viewed/displayed on a device associated with the first user account with user profile – see include, but are not limited to, figures 1, 3, 8-9, paragraphs 0050, 0060, 0063, 0166); and 
	upon determining that the threshold amount of the predetermined number of content items has not been displayed, causing a notification to be displayed on the device, wherein the notification comprises options to operate the stored predetermined number of content items (providing a notification 302 in response to determining aggregated viewing progress does not exceed the threshold viewing progress - see include, but are not limited to, figure 3, paragraphs 0053, 0060, 0063);
	an alert indicating that additional content items will not be recorded until the threshold amount of the stored predetermined number of content items has been displayed (read on a notification indicating that additional content items/episodes will not be recorded (cancel recording) until the threshold amount of the recorded predetermined number of content items (portions) of recorded content has been displayed as result of viewing threshold exceeds threshold or display for viewing/deleting to meet the condition for recording other episodes/series recording - see include, but not limited to, Wittke: figures 3, 8, 10, paragraphs 0003, 0011, 0021-0022, 0038, 0053, 0060-0061, 0063-0064, 0123, 0166, and see discussion in “response to arguments” in non-final rejection);
	not store the additional content item of the series of sequentially ordered content items in the storage device (see include, but not limited to, figures 3, 8, 11-13, paragraphs 0038, 0061, 0119 – additional content item is not stored as a result of cancelation or stop recording schedule as discussed in “response to argument above”);
	“upon determining that the threshold mount of the predetermined number of content items has been displayed, resuming storing the additional content item of the series of sequentially ordered content items in the storage device” (upon determining that the threshold amount of the predetermined content items associated with threshold viewing progress and/or free space available after viewing threshold progress is reached, recording the additional content item in future/subsequent episode of series – see discussion in “response to arguments” above.
	Wittke does not explicitly disclose options to operate comprises option to watch.
	Ellis or Mitsuji (hereinafter referred to as Ellis/Mitsuji) discloses notification comprises an option to watch stored predetermined number of content items (notification/alert or display interface comprises option to watch/play/resume content episodes/programs – see include, but not limited to, Ellis: figures 33-34, 37, 39; Mitsuji: figures 10-15, 17).
	Ellis also disclose an alert indicating that additional content items will not be recorded until the threshold amount of the stored predetermined number of content items has been displayed (notification/message indicating that additional content items will not be recorded due to not enough memory space and predetermined portion of recorded content has to be displayed for viewing and/or deleting in order to get space for recording additional content – figures 9-10, 33, 34, 37, 39, 48, paragraphs 0202, 0206, 0319, 0356, 0365);
	“not storing the additional content item of the series of sequentially ordered content items in the storage device” is read on not storing, as result of cancelation or stop recording) the content item of series of sequentially ordered in future/subsequent episodes of the series in the storage device, and 
 	limitation “upon determining that the threshold mount of the predetermined number of content items has been displayed, resuming storing the additional content item of the series of sequentially ordered content items in the storage device” is read on upon determining that the threshold amount of the predetermined content items associated with threshold viewing progress and/or free space available after deleting content after the content has been displayed/viewed, recording the additional content item in future/subsequent episode of series (see discussion in response to arguments above and see include, but are not limited to, figures 22, 38-40, 42, 51, paragraphs 0022, 0198, 0200, 0202, 0206, 0269, 0319, 0322, 0356).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke with the teachings including option to watch as taught by Ellis/Mitsuji in order to yield predictable result of such as allowing user to easily select a program to watch.

Regarding claim 2, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, further comprises deleting the stored predetermined number of content items from the storage device in response to determining that the threshold amount of the predetermined number of content items has not been displayed (deleting the stored predetermined number of unwatched episodes or episode that have been viewed less than the predetermined threshold – see include, but are not limited to, paragraph 0063).  

Regarding claim 3, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, wherein determining whether the request is the new request for the first user account comprises determining whether the content item has been broadcast prior to receiving the request (determining whether the content item has been broadcast (not new episode/not new media asset or program has been broadcast/aired and recorded) prior to receiving the request – see include, but not limited to, figures 3,8-9, paragraphs 0042-0043, 0061; E430: paragraphs 0026, 0469).  

Regarding claim 4, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, wherein determining whether the request is the new request for the first user account comprises determining whether the content item has been displayed for the first user account prior to receiving the request (determined whether the content item has been displayed/viewed for the user account associated with profile prior to receiving the request – see include, but are not limited to, figures 1, 3, 8-9, paragraphs 0042, 0060, 0063, 0138,  0166, claim 4; E430: figure 10, paragraph 0236), 0319).  

Regarding claim 5, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, further comprising: wherein the additional content item is scheduled to be broadcast at a later time than the predetermined content items (wherein the additional content item is subsequent episode/or scheduled to broadcast at a later time – see include, but not limited to, figure 3, paragraph 0061; E430: figures 9-10, 48).  

Regarding claim 6, Wittke in view of Ellis/Mitsuji discloses the method of claim 5, further comprising: determining a scheduled time of the additional content item for transmission; and providing the notification at a time prior to the scheduled time of the additional content item (determining schedule time of the scheduled recording program and providing the notification, reminder at a time prior to the scheduled time of the additional content item – see include, but are not limited to, figure 3, paragraphs 0060-0063, 0106; E430: paragraphs 0021, 0024, 0289).  

Regarding claim 8, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, further comprising: identifying a second user account on the device that is associated with the first user account; and upon determining that the threshold amount of the predetermined number of content items has been displayed for the second user account, preventing the notification from being displayed (see include, but are not limited to, paragraphs 0051-0052, 0117, wherein the second user account is associated with second user associated with multiple users of a same user equipment device, and preventing the notification from being displayed in response to the aggregated viewing progress of multiple users exceeds the viewing progress threshold).  

Regarding claim 9, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, wherein the threshold amount comprises at least one of a predefined number of played content items and a predefined amount of time spent on playing the content items (see include, but are not limited to, figures 1, 8,11, paragraphs 0009, 0014, 0022, 0051, 0061).  

Regarding claim 10, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, wherein the predetermined number of content items is stored in the storage device prior to receiving the request to store the content item based on the first user account data (predetermined number of content items/scheduling instructions), associated with user profile prior to receiving the request to record the content item based on the user account data of user profile – see include, but are not limited to, figures 1, 3, paragraphs 0042-0043; E430: paragraphs 0202, 0221-0222).  

Regarding claim 11, the limitations of a system that correspond to the limitations of method as claimed in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Wittke in view of Ellis/Mitsuji discloses a system comprising: a storage device; and control circuitry configured to: receive a request to store a content item of a series of sequentially ordered content items; determine, based on first user account data, whether the request is a new request for a first user account; upon determining that the request is the new request for the first user account, store a predetermined number of content items of the series of sequentially ordered content items in a storage device; determine whether a threshold amount of the predetermined number of content items has been displayed on a device associated with the first user account; and upon determining that the threshold amount of the predetermined number of content items has not been displayed, cause a notification to be displayed on the device, wherein the notification comprises an option to watch the stored predetermined number of content items, and an indication that additional content items will not be recorded until the threshold amount of the stored predetermined number of content items has been displayed;
	not store the additional content item of the series of sequentially ordered content items in the storage device; and
	upon determining that the threshold mount of the predetermined number of content items has been displayed, resuming storing the additional content item of the series of sequentially ordered content items in the storage device  (see similar discussion in the rejection of claim 1).  

Regarding claim 51, Wittke in view of Ellis/Mitsuji discloses the method of claim 1, wherein the alert further includes an indication that the stored predetermined number of content items has not been displayed (notification or alert includes an indication of predetermined number of content items has not been watched or amount of content has been displayed/watched below the threshold – see include, but not limited to, Wittke: figures 3, 8, paragraphs 0022, 0060-0061, 063, 0166; Mitsuji: figures 12, 15, 17).

Regarding claims 12-16, 18-20, and 52, the additional limitations of the system that correspond to the additional imitations of method of claims 2-6, 8-10, 51 are analyzed as discussed in the rejection of claims 2-6, 8-10, 51.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hassler (US 20200037008) discloses remote pause buffer.
	Tanaka (US 20130347047) discloses content reproduction device, system and method.
	Adimatyam et al. (US 20100262986) discloses viewing history.
	Ma (US 20040133909) discloses system and method for reassuring delivery of television advertisements non intrusively in real time broadcast and time shift recording.
	US 20020174433 discloses stop recording, pause recording, resume recording, etc. (para. 0072).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
October 5, 2022